ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Dominion Virginia Power                       )      ASBCA No. 603 83
                                              )
Under Contract No. SP0600-04-C-8253           )

APPEARANCE FOR THE APPELLANT:                        Albert B. Krachman, Esq.
                                                      Blank Rome LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Erika L. Whelan Retta, Esq.
                                                     Christopher M. McNulty, Esq.
                                                      Trial Attorneys

                OPINION BY ADMINISTRATIVE JUDGE STEMPLER

       It is the Board's decision, pursuant to 41 U.S.C. § 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained as indicated in the parties
23 December 2016 settlement agreement. In the nature of a consent judgment, the Board
makes a monetary award to appellant in the amount of $1,460,216. This amount is
inclusive of interest. No further interest shall be paid.

       Dated: 10 January 2017




(Signatures continued)
I concur                                       I concur




RICHARD SHACKLEFORD                           DA YID D' ALESSANDRIS
Administrative Judge                          Administrative Judge
Vice Chairman                                 Armed Services Board
Armed Services Board                          of Contract Appeals
of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60383, Appeal of Dominion
Virginia Power, rendered in conformance with the Board's Charter.

      Dated:



                                              JEFFREY D. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2